Proceeding pursuant to CPLR article 78 to review a determination of the respondent school district, dated June 18,1980, which, after a hearing, found petitioner guilty of neglect of duty and suspended him without pay, from June 7,1980 to June 30,1980. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The school district’s determination that petitioner was guilty of neglect of duty is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). The penalty imposed (suspension without pay for 23 days) was not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J.P., Gulotta, Cohalan and Bracken, JJ., concur.